t c memo united_states tax_court john p crowley and elizabeth r cockrell petitioners v commissioner of internal revenue respondent docket nos filed date stanley m klein and michael j weitzner for petitioner john p crowley in docket no alan j garfunkel marc s orlofsky and edward rubin for petitioner elizabeth r cockrell in docket nos and drita tonuzi and henry s schneiderman for respondent this supplemental memorandum opinion supplements our prior memorandum opinion in the instant case crowley v commissioner tcmemo_1993_503 filed date supplemental memorandum opinion wells judge these case sec_1 are before us on petitioner elizabeth r cockrell' sec_2 motion pursuant to rule for reconsideration of crowley v commissioner tcmemo_1993_503 prior opinion in our prior opinion we held inter alia that petitioner was not entitled to relief under sec_6013 as an innocent spouse from the understatements of tax for her taxable years and attributable to deductions claimed for losses_incurred by mr crowley in connection with certain commodities straddle transactions that holding was based on petitioner's failure to prove that such understatements of tax were attributable to grossly erroneously items pursuant to sec_6013 these cases for convenience hereinafter referred to as the instant case have been consolidated for trial briefing and opinion as petitioner john p crowley has settled all issues in the instant case with respect to himself hereinafter we will refer to elizabeth r cockrell as petitioner and john p crowley as mr crowley unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue under sec_6013 are conjunctive 94_tc_126 affd 992_f2d_1132 11th cir our because the requirements for relief as an innocent spouse continued background in her motion as supplemented petitioner requests inter alia that we reconsider our prior opinion and either decide that she qualifies for relief as an innocent spouse based on the evidence already in the record or reopen the record to allow introduction of additional evidence in support of her claim that she qualifies for relief as an innocent spouse petitioner's requests are based on the following contentions that newly available evidence establishes that the deductions in issue are grossly_erroneous_items within the meaning of sec_6013 that respondent's counsel at the trial of the instant case violated rule and rule a of the model rules of professional conduct model rules in not disclosing certain information petitioner alleges is relevant to that question and that petitioner is entitled to relief as an innocent spouse pursuant to the transitional rule_of section of the technical_and_miscellaneous_revenue_act_of_1988 tamra continued holding that such deductions were not attributable to grossly_erroneous_items rendered it unnecessary for us to decide whether petitioner satisfied the other requirements of that subsection that were contested by petitioner and respondent viz in signing the returns in issue petitioner did not know and had no reason to know of the existence of the understatements in issue and it would be inequitable to hold petitioner liable for the deficiencies resulting from those understatements publaw_100_647 stat transitional rule the transitional rule provides as follows sec treatment of certain innocent spouses subsection c of sec_424 of the tax_reform_act_of_1984 relating to innocent spouse relieved of liability in certain cases is amended by adding at the end thereof the following new paragraph transitional rule --if-- a a joint_return under sec_6013 of the internal_revenue_code of was filed before date b on such return there is an understatement as defined in sec_6661 of such code which is attributable to disallowed deductions attributable to activities of one spouse c the amount of such disallowed deductions exceeds the taxable_income shown on such return d without regard to any determination before date the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement and e the marriage between such spouses terminated and immediately after such termination the net_worth of the other spouse was less than dollar_figure notwithstanding any law or rule_of law including res_judicata the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement and to the extent the liability so attributable has been collected from such other spouse it shall be refunded or credited to such other spouse no credit or refund shall be made under the preceding sentence unless claim therefor has been submitted to the secretary_of_the_treasury or_his_delegate before the date year after continued although we incorporate into this opinion by reference the findings_of_fact in our prior opinion we restate below certain of those findings that are relevant to the issues presented by petitioner's motion for reconsideration and we further set forth certain supplementary findings_of_fact that were not set forth in our prior opinion but are however based on the record of the trial of the instant case and relevant to our analysis below on date petitioner and mr crowley were married at that time petitioner was a canadian citizen and mr crowley was a u s citizen they were married in a new york civil ceremony on date petitioner and mr crowley were married a second time in a canadian church prior to her marriage to mr crowley petitioner attended the university of guelph in canada where she received a bachelor of arts degree from date until date petitioner worked in canada as a life_insurance agent first for prudential assurance and then montreal life_insurance shortly after the marriage ceremony in canada petitioner and mr crowley returned to new york during petitioner worked for a photographer in new york city for week in exchange for learning about photography for weeks she solicited by continued the date of the enactment of this paragraph and no interest on such credit or refund shall be allowed for any period before such date of enactment emphasis added telephone on behalf of a messenger service located in new york city for which she was compensated approximately dollar_figure during date petitioner was hired as a stockbroker trainee in new york in order to prepare for the series seven stockbroker examination required for her employment petitioner studied about stocks and bonds at home prior to passing the exam petitioner answered the telephones for her employer during the early part of petitioner passed the exam and obtained her stockbroker license subsequently petitioner cold-called potential clients to sell them stocks and bonds neither petitioner's studies nor her work specifically included commodities tax_straddles during the years in issue mr crowley was a partner in tsm associates sinclair securities company and apex associates which were partnerships that had engaged in commodities straddle transactions involving treasury bill options mr crowley as an employee in james sinclair trading corporation arranged commodities straddle transactions for investors seeking tax- sheltered investments petitioner was aware of mr crowley's position as a commodities_trader petitioner accompanied mr crowley at several commodities seminars during which she milled about at the back of the room drifted in and out of the seminar rooms and socialized with other wives attending the seminars petitioner attempted to attract clients for her husband at the hospitality suites provided by mr crowley's employer after those seminars petitioner however did not discuss commodities straddle transactions during the seminars or in the hospitality suites when petitioner and mr crowley were first married they rented a one-bedroom apartment in manhattan during their marriage petitioner and mr crowley regularly entertained mr crowley's clients at their apartment and they frequently dined out at expensive restaurants in manhattan during mr crowley and petitioner took vacations to canada vermont and florida mr crowley's american express bill for that year was approximately dollar_figure and a substantial portion of that amount was charged by petitioner during they moved to a two- bedroom apartment which they rented for approximately dollar_figure or dollar_figure per month and garaged mr crowley's bmw automobile for approximately dollar_figure to dollar_figure per month subsequently they rented a ranch house on long island during petitioner and mr crowley decided to separate after their separation petitioner moved into a small loft apartment and paid the security deposit with dollar_figure which mr crowley had given her on date petitioner and mr crowley were divorced on date petitioner and mr crowley signed a joint tax_return for taxable_year which was filed on date and reported a negative adjusted_gross_income in the amount of dollar_figure during mr crowley earned dollar_figure in commissions from the james sinclair trading corporation on date petitioner and mr crowley signed a joint tax_return for taxable_year which was filed before the end of the month and reported an adjusted_gross_income of dollar_figure and tax due of dollar_figure during mr crowley earned dollar_figure in commissions from sinclair securities company on date petitioner and mr crowley signed a joint tax_return for taxable_year which was filed on date and reported an adjusted_gross_income of dollar_figure and tax due of dollar_figure during mr crowley earned dollar_figure in commissions from sinclair securities company petitioner signed the joint returns for and without reviewing them the losses disallowed in the notices of deficiency were claimed by petitioner and mr crowley on their and joint tax returns as mr crowley's share of losses_incurred by tsm associates sinclair securities company and apex associates during the years and mr crowley earned more than dollar_figure in commissions petitioner and mr crowley entered into a settlement agreement with respondent that provides that petitioner and mr petitioner concedes that she is liable for the addition_to_tax for failure_to_file timely with respect to that return unless she is relieved from such liability as an innocent spouse crowley may deduct percent of the losses attributable to the commodities straddle transactions for the years in issue subject_to petitioner's right to contest her liability for the taxes arising out of the settlement pursuant to sec_6013 the settlement agreement contains standard settlement terms offered by respondent to all taxpayers involved in the arbitrage management tax_shelter litigation project discussion the decision to grant a motion for reconsideration rests within the discretion of the court and such a motion will not be granted unless unusual circumstances or substantial error is shown 87_tc_164 moreover it is our policy to try all of the issues raised in a case in one proceeding in order to avoid piecemeal and protracted litigation 95_tc_467 petitioner contends in her motion for reconsideration that we incorrectly held in our prior opinion that the understatements in issue were not attributable to grossly_erroneous_items however before deciding whether petitioner would be entitled to relief from liability as an innocent spouse if we were to accept that contention we shall consider whether petitioner fails to satisfy any of the other requirements for innocent spouse relief under sec_6013 that were contested tried and briefed by the parties but were not addressed in our prior opinion the present record in the instant case is sufficient for us to decide the other undecided requirements for innocent spouse relief under sec_6013 for the reasons set forth below we conclude respondent concedes that petitioner meets certain of the requirements for relief as an innocent spouse provided by sec_6013 petitioner requests that we reopen the record to permit her to introduce inter alia her transcript from the university of guelph to show that she took no courses in any_tax business or financial subject majored in english and was an extremely indifferent student petitioner contends that after the trial of the instant case the court_of_appeals for the second circuit announced a requirement for innocent spouse relief that a taxpayer's education be taken into account in deciding whether the taxpayer knew or had reason to know of the existence of a substantial_understatement under sec_6013 53_f3d_523 2d cir affg in part revg in part and remanding tcmemo_1993_549 992_f2d_1256 2d cir affg tcmemo_1992_228 petitioner argues that the new requirement renders relevant petitioner's university transcript and the other evidence she seeks to admit and that such relevance could not have been anticipated at the time of such trial petitioner admits however that the requirement for innocent spouse relief adopted by the second circuit had been articulated by other courts prior to the trial of the instant case see eg 887_f2d_959 9th cir revg an oral opinion of this court we do not agree with petitioner that she could not have been aware of the relevance of the evidence she now seeks to introduce simply because the court_of_appeals for the second circuit at the time the instant case was tried had yet to issue its opinions requiring that a taxpayer's education level be taken into consideration moreover petitioner contends that even without such evidence the record developed at the trial of the instant case is sufficient to support a finding that she did not know and had no reason to know of the existence of the continued that petitioner has failed to satisfy all of the requirements for relief as an innocent spouse provided by sec_6013 and has failed to satisfy all of the transitional rule requirements as well accordingly we need not reconsider the holding of our prior opinion that the deductions claimed on the returns for the taxable years in issue are grossly_erroneous_items within the meaning of sec_6013 our first consideration is whether for taxable years and petitioner has established the requirements of sec_6013 that in signing each of the returns for those years she did not know and had no reason to know that a substantial_understatement of tax exists as to each such return respondent contends that petitioner has failed to establish inter alia that she did not know and had no reason to know of the substantial understatements in issue when she signed the returns for the taxable years in issue and that petitioner continued substantial understatements in issue we accordingly will not reopen the record to admit additional evidence with respect to the requirements of sec_6013 as to petitioner's allegation that respondent's counsel violated rule and rule a of the model rules the misconduct asserted by petitioner relates only to evidence potentially pertinent to the grossly_erroneous_items issue because we hold that petitioner is otherwise not entitled to relief under sec_6013 and because of such holding do not reconsider our prior holding with respect to the grossly_erroneous_items issue we need not and we do not address that allegation in disposing of the instant motion therefore is not entitled to relief as an innocent spouse we agree the court_of_appeals for the second circuit the court to which an appeal in the instant case would lie interprets sub sec_6013 as requiring a taxpayer to establish that 'she or he did not know and did not have reason to know that the deduction would give rise to a substantial_understatement ' 992_f2d_1256 2d cir quoting 887_f2d_959 9th cir revg an oral opinion of this court affg tcmemo_1992_228 turning to the facts of the instant case respondent contends that petitioner knew that the deductions in issue would give rise to substantial understatements when she signed the returns for the taxable years in issue respondent relies primarily on the testimony of robert kraft to support such contention during the trial of the instant case mr kraft testified that he had received a law degree from georgetown university law center at a subsequent hearing mr kraft admitted that he has never received a law degree in light of mr kraft's admission we regard his testimony as inherently untrustworthy and therefore do not accept his testimony respondent also argues that because petitioner was a stockbroker who had passed the series seven stockbroker examination prior to the time she signed the returns in issue she must have been exposed to the mechanics of commodities straddle transactions respondent therefore contends that petitioner knew that the deductions claimed on the returns for the taxable years in issue would give rise to substantial understatements nothing in the record however establishes that petitioner's studies or her work as a stockbroker exposed her to the intricacies of commodities straddle transactionsdollar_figure accordingly we find that petitioner when she signed the returns for the taxable years in issue did not have actual knowledge that the deductions would give rise to the substantial understatements even if a taxpayer does not have actual knowledge that deductions claimed on a return would give rise to a substantial_understatement a taxpayer who has reason to know of such an understatement is not entitled to innocent spouse relief sec_6013 at the trial of the instant case petitioner admitted that she signed the returns for the taxable years in issue without reviewing them nevertheless she is charged with constructive knowledge of their contents hayman v commissioner supra pincite petitioner was educated and should at trial respondent offered the testimony of several witnesses in an attempt to establish that the brokerage firm at which petitioner was employed during and routinely taught its stockbroker trainees about commodities straddle transactions the testimony of respondent's witnesses however does not establish that petitioner received detailed instruction concerning commodities straddle transactions as a part of her training have realized her responsibility for reviewing the returns she signed consequently petitioner's failure to review returns that she signed under penalties of perjury cannot be excused 72_tc_1164 the court_of_appeals for the second circuit has held that the magnitude of the deductions claimed on a return may give rise to a duty to inquire as to the propriety of the deductions 53_f3d_523 2d cir citing hayman v commissioner supra affg in part and revg in part and remanding tcmemo_1993_549 the duty_of inquiry generally arises with respect to tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple's tax_liability hayman v commissioner supra pincite in the instant case we believe that even a cursory review of the returns for the taxable years in issue would have alerted petitioner to the high probability that such returns contained substantial understatements the return reported a gain of dollar_figure on schedule d that was offset by a loss of dollar_figure reported on schedule e which included a loss of dollar_figure from tsm associates that return reported adjusted_gross_income of only dollar_figure for the taxable_year and tax due of dollar_figure during mr crowley earned dollar_figure in commissions from sinclair securities company the return which was filed untimely on date reported a gain of dollar_figure on schedule d that was offset by a loss of dollar_figure reported on schedule e which included a loss of dollar_figure from tsm associates and a loss of dollar_figure from apex associates that return reported adjusted_gross_income of dollar_figure and tax due of dollar_figure both the income and deductions with respect to mr crowley's commodities straddle transactions reported on the and returns were larger than the other income and deductions reported by mr crowley and petitioner under such circumstances petitioner had a duty to look into the propriety of the deductions taken on the returns in issue a duty she has failed to satisfy in the instant casedollar_figure id petitioner cannot obtain the benefits of sec_6013 by simply turning a blind eye to facts that would reasonably put her on notice that further inquiry would need to be made 94_tc_126 affd 992_f2d_1132 11th cir as we have previously noted sec_6013 is during mr crowley earned dollar_figure in commissions from sinclair securities company petitioner however contends that the tax returns for the taxable years in issue indicated a roll of income from prior years to future years leading an objective observer to conclude that any disallowance would wipe out all income and deductions relating to the transactions resulting in little or no net tax effect such a consideration is not a substitute for the inquiry required by the information disclosed on the returns in issue designed to protect the innocent not the intentionally ignorant shannon v commissioner tcmemo_1991_207 in deciding whether petitioner had reason to know of the substantial understatements when she signed the returns we also take into account the factors that the court_of_appeals for the second circuit has held are to be considered in making such a decision the spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared with the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning their finances friedman v commissioner supra pincite citing hayman v commissioner supra pincite the foregoing factors are considered because ordinarily they predict what a prudent person would realize regardless of the other spouse's evasiveness or deceit 59_f3d_374 2d cir affg tcmemo_1993_390 applying such factors to the facts of the instant case we conclude that petitioner had reason to know of the substantial understatements when she signed the returns for the taxable years in issue petitioner was a college-educated stockbroker who had passed the series seven examination she was a former life_insurance agent petitioner's involvement in the couple's business and financial affairs was also significant petitioner knew that mr crowley was a commodities_trader she traveled with him to several commodities seminars where she attempted to attract clients for her husband at the hospitality suites provided by his employer after those seminars they routinely entertained mr crowley's clients at their apartment petitioner and mr crowley lived lavishly during and the years for which petitioner seeks relief as an innocent spouse they frequently dined at expensive restaurants during those years during they vacationed in canada vermont and florida mr crowley's american express bill for that year was approximately dollar_figure and a substantial portion of that amount was charged by petitioner during petitioner and mr crowley rented a two-bedroom apartment in manhattan for approximately dollar_figure or dollar_figure per month and garaged mr crowley's bmw automobile for approximately dollar_figure to dollar_figure per month finally there is no evidence in the record that shows that mr crowley was evasive or deceitful about their finances or that he attempted to conceal the fact that he had engaged in commodities straddle transactionsdollar_figure based on the record in the the court_of_appeals for the second circuit recently stated according to the dissent the petitioner should be deemed innocent because she is guileless and may not have understood why her ex-husband should have reported his full income this misapprehends the nature of innocence in the context of this statute innocent people pay taxes the obligation to pay taxes continued instant case we conclude that at the time she signed the returns for the taxable years in issue petitioner had reason to know of the substantial understatements in issue petitioner contends that the court of appeals' decision in friedman v commissioner supra limits hayman v commissioner supra with respect to the reason to know requirement of sub sec_6013 petitioner interprets the court of appeals' decision in friedman v commissioner supra to mean that the mere fact that a large deduction was claimed from an investment_partnership does not cause the alleged innocent spouse to have reason to know of the substantial_understatement where the spouse relied upon representations from her husband that such deduction was proper and where the taxpayer was not very sophisticated in financial matters according to petitioner when she signed the tax returns for the taxable years in issue she was young and very unsophisticated in financial matters having just arrived from canada continued rests on liability not guilt an innocent spouse within the meaning of sec_6013 is innocent vis-a- vis a guilty spouse whose income is concealed from the innocent and spent outside the family 59_f3d_374 n 2d cir affg tcmemo_1993_390 as in bliss v commissioner supra there is no evidence in the record that suggests that mr crowley was evasive or deceitful with respect to their finances or that he attempted to conceal the fact that he had engaged in commodities straddle transactions we disagree with petitioner's interpretation of friedman v commissioner supra as well as her characterization of herself as unsophisticated with respect to financial matters in friedman v commissioner supra the court_of_appeals applied the knowledge standard that it adopted in hayman v commissioner supra in friedman v commissioner supra however the taxpayer was a housewife and unemployed former secretary with a high school education possessing only a rudimentary grasp of the simplest tax principles friedman v commissioner f 3d at dollar_figure the court_of_appeals held that the taxpayer in friedman v commissioner supra pincite satisfied her duty_of inquiry when she asked her former husband about the deductions that gave rise to the understatements and he told her that they resulted from a tax_shelter and for her not to worry in so holding the court_of_appeals relied on the fact that the taxpayer knew that the returns in question had been prepared by an accountant who was also a trusted personal friend of the family and that the tax_shelter had been recommended to her former husband by a tax expert whose reputation she was familiar with through her past the facts of the instant case are more analogous to those of 992_f2d_1256 2d cir affg tcmemo_1992_228 which involved a highly-paid college-educated vice-president and merchandising director employed by the well-known women's clothing chain ann taylor 53_f3d_523 2d cir citing hayman v commissioner supra pincite affg in part and revg in part tcmemo_1993_549 employment in her husband's business petitioner unlike the taxpayer in friedman v commissioner supra was a college-educated stockbroker when she signed the returns in issue who admits that she failed to review those returns prior to signing them petitioner's failure to review the returns before signing them was apparently deliberate because nothing in the record indicates that she could not have reviewed them had she wished to do so petitioner claims that she signed the returns because she trusted mr crowley that trust alone however does not eliminate a spouse's duty to inquire when a perusal of the return would indicate that further inquiry is necessary hayman v commissioner supra pincite 872_f2d_1499 11th cir affg tcmemo_1988_63 consequently we hold that petitioner has failed to prove that she did not know and had no reason to know that the deductions claimed on the returns for the taxable years in issue would give rise to substantial understatementsdollar_figure turning to petitioner's contention that she is eligible for relief as an innocent spouse under the transitional rule we our holding renders it unnecessary to consider whether petitioner has satisfied the remaining contested requirement of sec_6013 in 25_f3d_1289 5th cir affg tcmemo_1993_252 the court_of_appeals for the fifth circuit addressed the scope of the transitional rule as follows continued note that petitioner could have raised the issue of her eligibility for relief under that provision in the prior proceedings in the instant case we note that tamra which included the transitional rule was enacted date 102_stat_3812 well before the instant case was tried as noted above it is the policy of this court to try all of the issues raised in a case in one proceeding in order to avoid piecemeal and protracted litigation alexander v commissioner t c pincite in the interest of judicial efficiency we generally will not grant a motion for reconsideration to resolve issues that could have been raised during prior proceedings 79_tc_1054 62_tc_145 affd on this issue 510_f2d_43 n 1st cir continued a reading of the transitional rule in conjunction with sec_6013 reveals that congress did intend for the transitional rule to provide broader innocent spouse relief under limited circumstances to a certain class of spouses--ie those who filed joint returns with substantial understatements prior to date and whose marriages had since terminated see thompson t c m cch pincite for such spouses congress eliminated the requirement under sec_6013 which required a spouse to show that it would be inequitable to hold her liable for the understatement in its place congress instituted a net_worth test relieving the spouse from liability if she met the no reason to know requirement and had a net_worth of less than dollar_figure immediately after the termination of the marriage thus under the transitional rule unlike under sec_6013 congress afforded innocent spouse relief to a spouse who had benefitted from an erroneous deduction as long as after the termination of the marriage her net_worth was less than dollar_figure we note that the transitional rule does provide in pertinent part the following d without regard to any determination before date the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement notwithstanding any law or rule_of law including res_judicata the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement tamra sec 102_stat_3685 emphasis added the court_of_appeals for the fifth circuit has found that the purpose of the foregoing language is to enable a taxpayer who meets the requirements of the transitional rule to be relieved of liability for an understatement as an innocent spouse notwithstanding a decision as to the taxpayer's liability prior to the enactment of the transitional rule 25_f3d_1289 5th cir affg tcmemo_1993_252 similarly another court has concluded that the foregoing provisions were intended to make the relief afforded by the transitional rule available to a person who did not have its benefit when her case was determined in re freytag bankr n d tex we however do not need to decide whether the foregoing language of the transitional rule requires us to resolve the question whether petitioner qualifies for relief as an innocent spouse under the transitional rule where it was first raised in a motion for reconsideration and could have been raised in prior proceedings even were we to consider petitioner's claim for relief under the provisions of the transitional rule we would nevertheless conclude that she does not satisfy its requirements as with the requirements for relief under sec_6013 a taxpayer must establish that all of the conditions imposed by the transitional rule are satisfied in order to be eligible for relief under that rule park v commissioner supra pincite we have held above that petitioner did not satisfy the knowledge requirement of sec_6013 in that she did not establish that in signing the returns in issue she did not know and had no reason to know of the understatements in issue recently in park v commissioner supra pincite the court_of_appeals for the fifth circuit concluded that the did not know and had no reason to know language of the transitional rule virtually mirrors that of sec_6013 suggesting that congress intended the no reason to know requirement of both provisions to have the same meaning consequently in order to obtain relief under the transitional rule petitioner must under subparagraph d of that rule make the same showing that she is required to make under sec_6013 petitioner has failed show that she satisfies the test of sub sec_6013 and therefore would also fail to establish that she satisfies the test of subparagraph d of the transitional rule accordingly petitioner could not find relief as an innocent spouse under the provisions of the transitional rule to reflect the foregoing appropriate orders will although we sympathize with petitioner's plight we are guided by the statement we made in 57_tc_373 the filing of a joint_return is a highly valuable privilege to husband and wife since the resulting tax_liability is generally substantially less than the combined taxes that would be due from both spouses if they had filed separate returns this circumstance gives particular emphasis to the statutory rule that liability with respect to tax is joint_and_several regardless of the source of the income or of the fact that one spouse may be far less informed about the contents of the return than the other for both spouses ordinarily benefit from the reduction in tax that ensues by reason of the joint_return however some highly inequitable results were called to the attention of congress particularly where a wife had been divorced or separated or abandoned after the tax_year where she was saddled with a disproportionately high tax_liability as a consequence of having filed a joint_return where such liability grew out of income attributable only to the husband unknown to the wife and where she had not enjoyed any benefit therefrom it was in an effort to eliminate the unfairness of the joint_and_several_liability provisions in such circumstances that sec_6013 was enacted to be sure sec_6013 is not limited to precisely such narrow situations but it must be kept in mind that congress still regards joint_and_several_liability as an important adjunct to the privilege of filing joint returns and that if there is to be any relaxation of that rule the taxpayer must comply with the carefully detailed conditions set forth in sec_6013 fn ref omitted in the instant case we are of course bound to apply the law that congress enacted if the result we reach seems harsh the remedy must lie with congress which is the body that has the power to relax the requirements for obtaining relief as an innocent spouse be issued
